Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Stanford on 3 November 2021.
The application has been amended as follows: 
Claims
1. (Currently Amended) An aircraft fuselage assembling jig comprising: 
a base including a plurality of side beams and a plurality of frame indexes separately located on each side beam of the plurality of side beams of the base in a width direction of the base, the plurality of frame indexes being attached to only each  beam of the plurality of side beams and being configured to position respective first and second side ends of a plurality of aircraft fuselage frames in the width direction of the base; 
a plurality of header plates extending across the base in the width direction, which is perpendicular to an axial direction of an aircraft fuselage panel, each of the plurality of header plates being respectively separated from each of the plurality of frame indexes along each respective side beam of the base, each of plurality of header plates protrudes from the base so as to extend along the aircraft fuselage panel, the plurality of header plates being arranged parallel to each other in the axial direction of the aircraft fuselage panel; and 
a plurality of electric cylinders radially provided on each of the plurality of header plates, the plurality of electric cylinders moving respective receiving members in a radial direction of the aircraft fuselage panel, the receiving members contacting a skin included in the aircraft fuselage panel.
3. (Currently Amended) The aircraft fuselage assembling jig according to claim 2, wherein 
the base includes a pair of side beams [
each of the pair of side beams is provided with at least one frame index actuator that moves the plurality of movable frame indexes between the first position and the second position.
Election/Restrictions
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art,.
Examiner notes U.S. PG Pub. 2019/0030588A1 exists within the patent family of Hirai. This U.S. PG pub. document has been utilized as a convenient translation of 
Hirai teaches an aircraft fuselage assembling jig (51) (Fig 6; Abstract) comprising: a base (60) including a plurality of frame indexes (examiner is interpreting reference numeral 58 of the more forward two header plates 53 to be the plurality of frame indexes, see annotated Fig 6 below) located on each side of the base in a width direction of the base (60), the plurality of frame indexes (58) being configured to position respective first and second side ends of a plurality of aircraft fuselage frame in the width direction of the base (Fig 6; [0106]-[0107]); a plurality of header plates (examiner is interpreting reference number 53 of the more further back header plates 53 to be the plurality of header plates) extending across the base (60) in the width direction, which is perpendicular to an axial direction of an aircraft fuselage panel, each of the plurality of header plates (back two 53) being respectively separated from each of the plurality of frame indexes (front two sets of 58) (the plurality of frame indexes are separated from the plurality of header plates) along each respective side of the base (60), each of plurality of header plates (back two 53) protrudes from the base (60) so as to extend along the aircraft fuselage panel, the plurality of header plates (back two 53) being arranged parallel to each other in the axial direction of the aircraft fuselage panel (Fig 6; [0106]); and a plurality of cylinders (54) radially provided on each of the plurality of header plates (back 53), the plurality of cylinders (54) moving respective receiving members in a radial direction of the aircraft fuselage panel, the receiving members contacting a skin included in the aircraft fuselage panel (Examiner notes that the “receiving members’, “a skin’, and “aircraft fuselage panel” are not positively required as 
Schueler teaches a seam structure assembly of aircraft fuselages (Title; Abstract) and further teaches the assembly may comprise electric cylinders to move members (Fig 1; Col 5, Ln 34-42).
However the prior art does not teach or fairly suggest that the plurality of frame indexes are attached to only each respective side beam of the plurality of side beams. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                       

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726